DISSENTING OPINION BY
Judge COHN JUBELIRER.
I respectfully dissent. Because the trial court misapprehended the legal standard for the renewal of a liquor license, it did not have an opportunity to determine whether Licensee’s license should be renewed without conditions or denied. Therefore, I would vacate the trial court’s decision and remand this matter to the trial court to exercise the discretion granted to it by Section 464 of the Liquor Code.1
The trial court did not renew Licensee’s license on the basis of substantial steps taken by Licensee to remedy illegal activity occurring on or near Licensee’s establishment. Instead, the trial court decided this case on the rationale that it could impose conditions on the renewal of Licensee’s license, stating, “I find that I have the discretion to grant renewal with specific conditions placed upon such renewal to assure that the Licensee will operate the establishment in accordance with the liquor laws.... ” and:
*287Certainly the evidence shows that improvements can be made in the security and monitoring of patrons at the establishment to allow for more rapid intervention and perhaps even prevention. This is something that I will order be accomplished as a part of the conditional renewal of the license that I will Order. I believe a conditional renewal that requires tighter security and monitoring of both the inside and outside of the licensed building will serve the interests of justice and at the same time protect the public welfare and promote the peace and morals of the Citizens of the Commonwealth.
(Trial Ct. Op. at 22.) The trial court, however, does not have the discretion to impose conditions on the renewal of a license. Becker’s Café, Inc. v. Pennsylvania Liquor Control Board, 67 A.3d 885, 893-94 (Pa.Cmwlth.2013). “Section 464 only authorizes a trial court to ‘either sustain or over-rule the action of the board and either order or deny the issuance of a new license or the renewal or transfer of the license ... to the applicant.’ ” Becker’s Café, 67 A.3d at 894 (quoting 47 P.S. § 4-464) (omission in original). Because the trial court erroneously decided the case on the rationale that it could mitigate any pattern of violent conduct with conditions, it did not consider whether, in its discretion, the pattern of violent conduct warranted renewal of the license without conditions or denial of renewal.
The Majority would hold that, because the trial court found a pattern of violent conduct existed in and around Licensee’s premises and Licensee knew of the pattern, renewal of Licensee’s license must be denied. However, the Board and the trial court have the discretion to renew a license despite a pattern of illegal conduct. Section 470(a.l) of the Liquor Code, 47 P.S. § 4-470(a.1),2 provides that the Board may refuse a license application due to a pattern of illegal conduct, not that it must do so if such a pattern is found. Importantly, the trial court found that some of the incidents which compose this pattern of illegal conduct were not caused by the manner of Licensee’s operation. “[M]any of the incidents did not have a relationship to the manner in which the licensed premises is operated.” (Trial Ct. Op. at 22.) Illegal activity that occurs near a licensed premises only forms the basis for non-renewal of a license “if there was a relationship between the activity outside the premises and the manner in which the licensed premises was operated.” 47 P.S. § 4-470(a.1)(4). Thus, it is unclear from the trial court’s opinion which incidents it would find are properly attributable to the manner of Licensee’s operation. Therefore, I believe we must remand this matter to the trial court to determine whether, in its discretion, incidents of illegal activity attributable to the manner of Licensee’s operation of the licensed premises justify non-renewal of Licensee’s license, or renewal without conditions.

. Act of April 12, 1951, P.L. 90, as amended, 47 P.S. § 4-464.


. Added by the Act of December 21, 1998, P.L. 1202.